14 Cal. 2d 591 (1939)
ERNEST G. COAN, Petitioner,
v.
SUPERIOR COURT OF SAN BERNARDINO COUNTY et al., Respondents.
S. F. No. 16329. 
Supreme Court of California. In Bank.  
November 9, 1939.
 Hales & Hales for Petitioner.
 THE COURT.
 [1] This is a petition to review an order of the Superior Court granting a motion to vacate a judgment for lack of jurisdiction of the person. The petition must be denied for the reason that the order is appealable as a special order after final judgment (Colby v. Pierce, 15 Cal. App. 2d 723 [59 PaCal.2d 1046]; Casner v. Superior Court, 23 Cal. App. 2d 730 [74 PaCal.2d 298]; Harth v. Ten Eyck, 12 Cal. 2d 709 [87 PaCal.2d 693]), and it is the general rule that certiorari will not lie to review *592 an appealable order or judgment either before or after the expiration of the time limited by law for appealing therefrom. (State Board of Equalization v. Superior Court, 9 Cal. 2d 252 [70 PaCal.2d 482]; Casner v. Superior Court, supra.) The case of Zierath v. Superior Court, 35 Cal. App. 788 [171 P. 112], in which case such an order was annulled on certiorari, failed to consider this objection, and must be disapproved.